DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “are provided”, etc.
The abstract of the disclosure is objected to because it utilizes implied phraseology, specifically “are provided” in line 2 thereof.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 8 is objected to because of the following informalities:  In line 1, --is-- should be inserted before “configured” to correct a grammar error, and in line 2, --is-- should be inserted before “automatically” to correct a grammar error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 10 is indefinite since no period is present in the last line of independent claim 10 so it is unclear as to exactly where independent claim 10 is supposed to end.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4, 6-12 and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Baker et al. US 2007/0272134 A1.
With respect to claim 1, Baker et al. US 2007/0272134 A1 disclose a row unit for use with an agricultural planter (device used to open the ground and insert seeds, Para. [0032]), comprising:
a furrow opener 2,3 coupled to a frame (a heavy rigid frame, Para. [0053]) and adapted to cut a furrow including a depth; 

a processing unit (a controller, Para. [0025]) receiving the signal associated with the sensed furrow depth (see the disclosure in paragraph [0095]); and 
a user interface (see the disclosure in paragraph [0091]) in communication with the processing unit (a controller, Para. [0025]), the user interface (see the disclosure in paragraph [0091]) comprising a display (see the disclosure in paragraph [0091]) to display (see the disclosure in paragraph [0091]) information associated with the sensed furrow depth (see the disclosure in paragraph [0095]).
As to claim 2, the sensor 14 is positioned at least partially behind the furrow opener 2,3.
Regarding claim 4, Baker et al. US 2007/0272134 A1 disclose a furrow depth (see the disclosure in paragraph [0095]) adjustment mechanism 16 (see the disclosure in paragraph [0112]); also 4 (see the disclosure in paragraph [0108] and [0109]) and a gauge wheel 5, wherein the gauge wheel 5 is coupled to the frame (a heavy rigid frame, Para. [0053]) through the furrow depth (see the disclosure in paragraph [0095]) adjustment mechanism 16 (see the disclosure in paragraph [0112]); also 4 (see the disclosure in paragraph [0108] and [0109]).
With respect to claim 6, the furrow depth (see the disclosure in paragraph [0095]) adjustment mechanism 16 (see the disclosure in paragraph [0112]); also 4 (see the disclosure in paragraph [0108] and [0109]) includes an actuator 4.

Regarding claim 8, the processing unit (a controller, Para. [0025]) is necessarily configured to maintain a set furrow depth (see the disclosure in paragraph [0095]), and the actuator 4 is necessarily automatically operated based upon the sensed furrow depth (see the disclosure in paragraph [0095]) to maintain the furrow at the set furrow depth (see the disclosure in paragraph [0095]).
As to claim 9, the actuator 4 is necessarily in communication with the processing unit (a controller, Para. [0025]).
With respect to claim 10, Baker et al. US 2007/0272134 A1 disclose a method of displaying (see the disclosure in paragraph [0091]) information sensed by a row unit of an agricultural planter (device used to open the ground and insert seeds, Para. [0032]), the row unit including a frame (a heavy rigid frame, Para. [0053]) and a furrow opener 2,3 coupled to the frame, the method comprising:
sensing a furrow depth (see the disclosure in paragraph [0095]) associated with seed planting (device used to open the ground and insert seeds, Para. [0032]) with an electronic sensor 14; 
generating a signal associated with the furrow depth (see the disclosure in paragraph [0095]) with the sensor 14; 
communicating the signal to a processing unit (a controller, Para. [0025]); and

Regarding claim 11, Baker et al. US 2007/0272134 A1 disclose adjusting a furrow depth (see the disclosure in paragraph [0095]) opened by the furrow opener 2,3 of the row unit based on the signal received by the processing unit (a controller, Para. [0025]).
As to claim 12, adjusting the furrow depth (see the disclosure in paragraph [0095]) further includes automatically adjusting a depth of a furrow with the processing unit (a controller, Para. [0025]) based on the signal received by the processing unit (a controller, Para. [0025]).
With respect to claim 17, Baker et al. US 2007/0272134 A1 disclose a control and monitoring system for an agricultural planter (device used to open the ground and insert seeds, Para. [0032]) having one or more row units having a furrow opener 2,3, comprising:
an electronic sensor 14 adapted to sense a furrow depth (see the disclosure in paragraph [0095]) associated with planting seeds (device used to open the ground and insert seeds, Para. [0032]) and generate a signal associated with the furrow depth (see the disclosure in paragraph [0095]); 
a processing unit (a controller, Para. [0025]) in communication with the sensor 14, and wherein the processing unit is adapted to receive the signal associated with the furrow depth (see the disclosure in paragraph [0095]); and 
a user interface (see the disclosure in paragraph [0091]) in communication with the processing unit (a controller, Para. [0025]), wherein the user interface (see the disclosure in .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3, 13, 14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al. 2007/0272134 A1 in view of Hunter et al. 2010/0023430 A1.

As to claim 14, Baker et al. 2007/0272134 A1 disclose information displayed (see the disclosure in paragraph [0091]) on the user interface (see the disclosure in paragraph [0091]) is real time information, historical information, or both.
The claims distinguish over Baker et al. 2007/0272134 A1 in requiring a memory.
Hunter et al. 2010/0023430 A1 is in the field of systems and methods for coordinating the production, processing, and utilization of seed (Hunter et al. 2010/0023430 A1, abstract) and teaches a memory, wherein a processor communicates with the memory (processor and software allows the application server to receive communications or communicate with various other components of the seed coordinating system, Hunter et al. 2010/0023430 A1, Para. [0046]; information can be stored in a computer readable memory; Hunter et al. 2010/0023430 A1, Para. [0068]) to store information associated with the sensed characteristic for later retrieval (information about seed can be stored in relation to the seed to provide for retrieval of the information when queries are performed. Hunter et al. 2010/0023430 A1, Para. [0031]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the seed planting system of Baker et al. 2007/0272134 A1 to include a memory and information storage as taught by Hunter et al. 2010/0023430 A1 as manual procedures associated with no memory or information storage are inherently inefficient, especially with regard to tracking, planning, and coordinating, the production, processing, preparation, and utilization of seed (Hunter et al. 2010/0023430 A1, Para. [0004]).

s 5, 15-17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al. 2007/0272134 A1 in view of Peterson et al. 7,726,251 B1.
Baker et al. 2007/0272134 A1 disclose the row unit, method, and control and monitoring system as set forth supra.
The claims distinguish over Baker et al. 2007/0272134 A1 in requiring a second sensor generating a second signal for sensing a second characteristic.
Peterson et al. 7,726,251 B1 is in the field of seed metering and placement devices (Peterson et al. 7,726,251 B1, abstract) and teaches a second sensor adapted to sense a second characteristic associated with seed planting (sensor detects a parameter related to seed placement, Peterson et al. 7,726,251 B1, Col. 2, Lns. 15-16), wherein the second sensor generates a second signal associated with the sensed second characteristic and the processing unit receives the second signal (the processing circuit receives a signal from the unit sensor, Peterson et al. 7,726,251 B1, Col. 2, Lns. 21-22). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the seed planting system of Baker et al. 2007/0272134 A1 to include a second sensor for a second characteristic as taught by Peterson et al. 7,726,251 B1 as certain planting techniques require extreme precision with regards to seed placement in the furrow in order to maximize yield and avoid overcrowding of the plants (Peterson et al. 7,726,251 B1, Col. 1, Lns. 60-66). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,674,999 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to a system employing substantially the structure, features and steps.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,909,436 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to a system employing substantially the structure, features and steps.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,935,986 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to a system employing substantially the structure, features and steps.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,743,578 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to a system employing substantially the structure, features and steps.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,924,092 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to a system employing substantially the structure, features and steps.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,686,901 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to a system employing substantially the structure, features and steps.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,327,374 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to a system employing substantially the structure, features and steps.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,219,430 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to a system employing substantially the structure, features and steps.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,219,421 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the .
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/291,901 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both copending Application No. 16/291,901 (reference application) and the instant application 16/424,068 lend themselves to a system employing substantially the structure, features and steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                         




April 21, 2021